Order entered June 3, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00055-CV

                 HIGHLAND CAPITAL MANAGEMENT, LP, Appellant

                                               V.

 LOOPER REED & MCGRAW, P.C., N/K/A GRAY REED & MCGRAW, P.C., Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-13352

                                           ORDER
       We GRANT appellant’s June 1, 2015 unopposed motion for extension of time to file

reply brief and ORDER the brief be filed no later than July 6, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE